        Case 1:98-cr-00438-PGG Document 408
                                        407 Filed 09/15/20
                                                   09/11/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 11, 2020


BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                   September 15, 2020
RE:    United States v. Juan Ramirez 98 Cr. 438 (PGG)

Dear Judge Gardephe:

        On August 26, 2020, the United States Court of Appeals for the Second Circuit issued an
order permitting defendant Juan Ramirez leave to file a second successive petition under 28 U.S.C.
§ 2255 pursuant to Johnson v. United States, 135 S. Ct. 2551 (2015) and United States v. Davis
139 S. Ct. 2319 (2019). On September 1, 2020, this Court directed the Government to respond to
the defendant’s petition by September 15, 2020.1




1
 Following the defendant’s conviction at trial, on April 22, 2002, Judge Carter sentenced the
defendant to life imprisonment on Counts One, Two, Four, Five, Fifteen, and Sixteen; twenty
years’ on Counts Eight through Fourteen; and ten years’ on Counts Nineteen and Twenty-Five, all
of which imposed as concurrent sentences to each other. Judge Carter also imposed five years’
imprisonment on Count Twenty-One to run consecutive to these sentences, and twenty years’
imprisonment on each of Counts Twenty-Two and Twenty-Three to run consecutive to each other
and to all of the other sentences. The defendant’s petition seeks to vacate only Counts Twenty-
One, Twenty-Two, and Twenty-Three. In other words, the defendant currently faces a sentence
of life imprisonment with a consecutive term of forty-five years imprisonment and through his
petition seeks to vacate only the final consecutive forty-five years of imprisonment. As a result,
even should the defendant’s relief be granted, the defendant will still face a term of life
imprisonment.
        Case 1:98-cr-00438-PGG Document 408
                                        407 Filed 09/15/20
                                                  09/11/20 Page 2 of 2




        The Government hereby requests an additional four weeks to respond to the defendant’s
petition, until October 13, 2020. This additional time will permit the Government to pull any
necessary records from storage in order to respond to the defendant’s petition.


                                                 Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney for the
                                                  Southern District of New York


                                              By: __________________________
                                                  Michael C. McGinnis
                                                  Assistant United States Attorney
                                                  (212) 637-2305


cc:    Juan Ramirez (by Mail)
